Citation Nr: 0724243	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  01-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1984 until 
December 1987.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the Regional Office 
(RO) in Boston, Massachusetts that denied service connection 
for headaches.  In September 2003, the Board remanded the 
appeal for further development.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Resolving all reasonable doubt in favor of the veteran, 
headaches are related to service-connected hypertension.


CONCLUSION OF LAW

Headaches are proximately due to service-connected 
hypertension.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for 
headaches as secondary to service-connected hypertension.  
Under these circumstances, there is no prejudice to the 
veteran in adjudicating this case without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is currently service connected for hypertension 
at a 10 percent disability rating from March 23, 1999.  

In a February 2006 VA examination report, the examiner 
diagnosed post traumatic headaches, but noted the claims file 
was not available for review.  The VA examination report 
indicates that the veteran, while on active duty in 1986, was 
struck in the head by another person's elbow and the wound 
required stitches.  The veteran claims he has experienced 
headaches from three to four times per month since that time.  
The headaches last from ten minutes to an hour and are 
relieved when the veteran takes an ibuprofen and lies down.  
The frequency has remained about the same since the headaches 
began in 1986.  The examination report relates that the 
veteran has no nausea, visual aura, or photosensivity; 
although, prolonged sun exposure or spending too much time 
looking at a computer screen can precipitate the headaches.  
The veteran has not experienced any vision changes, focal 
motory sensory complaints, or other neurological problems 
since the onset of his headaches in 1986.  There is no record 
of the veteran being treated for headaches and the VA 
examination report says that the veteran has not had any 
significant medical work-up for his headaches.  The VA 
examiner states that the veteran's headaches have no real 
migrainous features.  

In an addendum dated January 2007, the examiner indicated 
that the service medical records were completely reviewed.  
The examiner opined that the headaches were less likely than 
not the result of head trauma.  He further opined, however, 
that the headaches were as likely as not related to 
hypertension.

It is the defined and consistently applied policy of VA to 
administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that in light of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

Given the fact that the February 2006 VA examiner diagnosed 
chronic headaches, and in a later addendum following claims 
file review opined as to a relationship between that disorder 
and the veteran's service-connected hypertension, this is an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, after 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a grant of service 
connection for his headaches as secondary to his service-
connected hypertension.


ORDER

Entitlement to service connection for headaches, as secondary 
to service-connected hypertension, is granted.

____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


